DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 10/25/2018.  As directed by the amendment, claims 5, 7, 13-15, 18, 20, 24-32 and 37-42 have been cancelled. As such, claims 1-4, 6, 8-12, 16, 17, 19, 21-23, and 33-36 are pending in the instant application.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 6, 8-12, 16, 17, 19 and 21-23, drawn to a system.
II, claim(s) 33-36, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a catheter shaft and an attachable suction connector [Note: the method claims do not require the particular suction connector of claim 1], this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of e.g. Russo (US 2,730,727; hereinafter “Russo”).  Russo discloses a catheter shaft (that of catheter 13) (Fig. 1) and an attachable suction connector (comprising molded body 11) (Fig. 1; col. 4, lines 29-31). This raises an objection of lack of unity a posteriori, wherein a catheter shaft and an attachable suction connector is not a technical feature that defines a contribution over the prior art. 
During a telephone conversation with Danny Mansour on 5/10/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-4, 6, 8-12, 16, 17, 19 and 21-23.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 33-36 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply 

Claim Objections
Claims 4, 8, 9 and 22 are objected to because of the following informalities:  
Claim 4, line 2 should read “the proximal end” since it is clearly referring to that of claim 1, line 2
Claim 8, lines 2-3 recite “and in the second end” which appears to be unnecessarily redundant, since lines 1-2 already recite that “the second end of the suction connector” comprises the protrusion, and thus should be removed for clarity
Claim 9, line 3 recites “a second opening” but a first opening is not recited. Applicant may want to consider revising claim 9 and 10 to simply read “an 
Claim 22, line 3 should read “attached to the threaded”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 4 (and thus its dependent claims 8-12), it is unclear whether “configured to attach to the suction connector” is referring to the one or more openings being so configured or the proximal end being so configured. Moreover, the specification only recites “interference openings” in para [0012], with no indication as to which openings in the drawings this refers (and, as such, it is unclear with what they are “interfering”), and the drawings disclose several openings that are spaced apart from the proximal end of the catheter shaft (e.g. side openings 2820 or projection openings 3102), although neither of these are described as “interfering” with anything. As best understood, since the claim doesn’t read “and configured” and the unclear phrase immediately follows the proximal end, and the dependent claims 8-12 do not associate the protrusion thereof with the opening(s), the claim will be interpreted as if “configured to attach to the suction connector” is directed to/limits the proximal end, but Applicant needs to make the intended interpretation clear in response to this Office Action. Moreover, for purposes of examination, any openings that are spaced from the proximal/suction connector attachment end of a catheter shaft (by any distance) will be considered to read on the instant “interference opening(s)”, i.e. the claim is broad enough to read on either side openings 2820 or projection openings 3102.
a helically threaded interface”.
Claim 12 recites the limitation "the leading and trailing surfaces" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. To address this rejection, Applicant could amend the claim to read “
Regarding claim 19, line 3 recites “the lumen,” wherein it is unclear in the claim whether this is the lumen of claim 1, line 4, or the lumen of claim 19, line 2. As best understood, for purposes of examination, it is the lumen of claim 19, line 2, such that Applicant could amend claim 19, line 3, to read “the lumen of the suction guide” to address this rejection.

Claim Interpretation
Any relatively thin tube comprehends a catheter shaft as recited in claim 1.
Any hollow connector capable of being connected to both a relatively thin tube and a vacuum source to provide suction through the connector comprehends a suction connector as recited in claim 1.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schultz (US 2002/0108614 A1; hereinafter “Schultz”).
Regarding claim 1, Schultz discloses a system (Figs. 33A-E OR Figs. 34A-C), comprising: 
a catheter shaft (that of catheter 27 and/or tubing 181) comprising a proximal end (at 17 in Fig. 33E/Fig. 34C), a distal end (at 14 in Fig. 33E/Fig. 34C), and a longitudinal lumen therebetween (Figs. 33A-E OR Figs. 34A-C; paras [0277-278] or [0281]); and 
a suction connector (aspirator device 39) comprising a first end (distal end 17), a second end (proximal end 14, comprising two-piece connector 182 (Figs. 34B-C) or not (Figs. 33E-F)) and a lumen therebetween (Figs. 33A-D, 33F and 34B), wherein the suction connector is configured to be attachable to the catheter shaft at the first end and the second end of the suction connector (Fig. 33E/Fig. 34C; paras [0280-81]).  
Regarding claim 2, Schultz discloses the system of claim 1, wherein the first end of the suction connector has a different configuration than the second end of the suction connector (Fig. 33A/34B, where the first end has a combined barbed .
Regarding claim 16, Schultz discloses the system of claim 1, wherein the suction catheter further comprises a suction control opening (at the bottom of port 16) in communication with the lumen (Figs. 33B-D; paras [0277-278]).  
Regarding claim 17, Schultz discloses the system of claim 16, wherein the suction catheter further comprises a closure structure (sealing socket 178) configured to reversibly close communication through the suction control opening and into the lumen (paras [0277-279]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Crawford (WO 2016/054355 A1; hereinafter “Crawford”).
Regarding claim 3, Schultz discloses the system of claim 2, wherein Schultz further discloses wherein the suction connector can be metal or plastic (col. 4, lines 58-66), but Schultz is silent regarding wherein the second end comprises a metal and the first end does not comprise a metal. However, it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use, see MPEP 2144.07, and Crawford demonstrates that it was known in the medical suction connector art before the effective filing date of the claimed invention to provide a suction connector (suction adapter 100) with a second end (nozzle 102) that comprises a metal and a first end (drain end 104) that does not comprise a metal (drain end 104 could be made of plastic while nozzle 102…could be made of metal, page 7, lines 17-19). Therefore, it would have been obvious to an artisan at the time of invention to modify the suction connector of Schultz to include wherein the second end comprises a metal and the first end does not comprise a metal as taught by .

Claims 4, 8, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Klepper (US 6,460,540 B1; hereinafter “Klepper”) (with claims 8 and 9 as evidenced by Choksi (US 5,176,415; hereinafter “Choksi”)).
Regarding claim 4, Schultz discloses the system of claim 1, but, as best understood, Schultz is silent regarding wherein the catheter shaft comprises one or more interference openings spaced apart from a proximal end of the catheter shaft configured to attach to the suction connector. However, as best understood, Klepper demonstrates that it was well known in the medical suctioning art before the effective filing date of the claimed invention for a catheter shaft (suction tube 13) (Figs. 11-12) to comprise one or more interference openings (openings 15) (which can be considered to “interfere” with the flow of fluid from one end of the tubing to the other because they add “inferring” side flows thereto and thus comprehend “interference openings”) spaced apart from a proximal end of the catheter shaft (at fitting 28) (the openings 15 are positioned closer to the opposite/distal end of the shaft and thus spaced apart from the proximal end that is near fitting 28) configured to attach to the suction connector (connecting fitting 28) (Figs. 11-12; col. 4, lines 19-20). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed 
Regarding claim 8, Schultz in view of Klepper teaches the system of claim 4, wherein Schultz further discloses wherein the second end of the suction connector comprises a radially inward protrusion (the internal threading of the female component of Luer connector 182 in Fig. 34C, which is necessarily present in order to mate with the male Luer connector 183 shown in Fig. 34C) within the lumen (and in the second end) of the suction connector (this is the location of threading in a female Luer connector, see e.g. Choksi Fig. 1 as evidence, and the female Luer connector defines the second end of the lumen).  
Regarding claim 9, Schultz in view of Klepper teaches the system of claim 8, wherein Schultz further discloses wherein the radially inward protrusion comprises a height orthogonal to the lumen, a leading surface and a trailing surface, where the leading surface is closer to a second opening (the opening inherent at the mating end of any Luer connector) of the second end than the trailing surface (the threading of a female component of a Luer connector necessarily has some height, a .  
Regarding claim 19, Schultz discloses the system of claim 1, but while Schultz further discloses using the suction catheter for respiratory aspiration (para [0012]), Schultz is silent regarding a suction guide comprising a lumen and configured to slidably couple to an endotracheal tube, wherein the lumen is configured to removably receive the catheter shaft. However, Klepper demonstrates that it was well known in the respiratory aspiration art before the effective filing date of the claimed invention for a respiratory suction/aspiration system (e.g. Figs. 11-12) to include a suction guide (guide 20) comprising a lumen (see the lumen through the top of guide 20 shown in dashed lines in Figs. 11-12, through which tube 13 extends, see similarly Figs. 10A and C) and configured to slidably couple to an endotracheal tube (endotracheal tube 30) (see the arrow in Fig. 11 along which guide 20 slides; col. 2, lines 1-5; col. 5, lines 46-50), wherein the lumen is configured to removably receive the catheter shaft (the guides 20 can be added to the tube 15, see col. 5, lines 44-50, and the tube is shown as sliding within the guides, see Fig. 11 vs Fig. 12, thus the guides 20 are configured to removable receive the tube). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the respiratory aspiration system of Schultz to further include a suction guide comprising a lumen and configured to slidably couple to an endotracheal tube, wherein the lumen is configured to removably receive the catheter shaft as taught by Klepper, in order to predictably allow the suctioning catheter of Schultz to be used with an in-place adult .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schultz as applied to claim 2 above, and further in view of Choksi.
Regarding claim 6, Schultz discloses the system of claim 2, wherein the second end of the suction connector comprises a helically threaded interface (see discussion of the female Luer threading above), but Schultz only depicts a basic male Luer fitting in Fig. 34C, such that Schultz is silent regarding wherein the female threading is complementary to [a] helically threaded interface of the catheter shaft. However, Choksi demonstrates that it was well known in the medical tubing Luer connector art before the effective filing date of the claimed invention for a male Luer fitting (male unit 25) to also include a helically threaded interface (screw threading 57) (Figs. 2-3). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the male Luer fitting on the catheter shaft of Schultz to include a helically threaded interface that is complimentary to that of the female fitting as taught by Choksi, in order to utilize a known Luer configuration that provides protection against contamination (Choksi col. 1) and also one that provides better leakage protection by virtue of a larger abutting surface area between the two mating surfaces.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Schultz in view of Klepper as applied to claim 9 above, and further in view of Shimazaki (US 2008/0188816 A1; hereinafter “Shimazaki”).
Regarding claims 10-12, Schultz in view of Klepper teaches the system of claim 9, but since Schultz does not explicitly depict the female Luer threading of connector 182, Schultz is silent wherein the female threading is angled away from the second opening, wherein the leading surface comprises a first open angle that is greater than a second open angle of the trailing surface, and wherein the radially inward protrusion comprises a truncated shape, comprising a tip surface between the leading and trailing surfaces, wherein the tip surface comprises an angular orientation that is different from the leading surface and the trailing surface. However, Shimazaki teaches that it was known in medical Luer connector art before the effective filing date of the claimed invention for a leading surface (rear wall 8d) (Fig. 2) of the threading of a female Luer connector to be angled away from a second opening (at the top in Fig. 2), wherein the leading surface (8d) comprises a first open angle (i.e. the open angle above rear wall 8d in Fig. 2, which is supplementary to angle β) that is greater than a second open angle (i.e. the open angle below front wall 8c in Fig. 2, which is supplementary to angle α) of the trailing surface (8c) (see e.g. para [0035], where β is 30°, so the open angle above 8d is 150°, and α is 45°, so the open angle below 8c is 135°) and wherein the radially inward protrusion comprises a truncated shape (Fig. 2, where the threading is a truncated triangle shape), comprising a tip surface (the flat top of the triangle) between the leading and trailing surfaces (Fig. 2), wherein the tip surface comprises an angular orientation that is different from the leading surface and the trailing surface (the top surface’s angular orientation is parallel to the vertical axis of the connector whereas the leading and trailing surfaces are angled relative to the vertical axis, see Fig. 2 and also the discussion above). Therefore, it would have been obvious to an artisan before the effective filing date of the claimed invention for the leading surface of the female threading of Schultz to be angled away from the second opening, wherein the leading surface comprises a first open angle that is greater than a second open angle of the trailing surface, and wherein the radially inward protrusion comprises a truncated shape, comprising a tip surface between the leading and trailing surfaces, wherein the tip surface comprises an angular orientation that is different from the leading surface and the trailing surface as taught by Shimazaki, in order to utilize a known thread configuration to predictably aid in preventing disconnection of the Luer connection during use (Shimazaki, abstract).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford in view of Schultz as applied to claim 3 above, and further in view of Ronnmark (US 4,031,896; hereinafter “Ronnmark”) and and Broerman (US 2013/0118626 A1; hereinafter “Broerman”).
Regarding claims 21-23, Schultz in view of Crawford teaches the system of claim 3, but Schultz is silent regarding wherein the catheter shaft further comprises a tongue reinforcement member, the tongue reinforcement member comprising a proximal end, a distal end and an elongate body therebetween, wherein the proximal end of the catheter shaft comprises a threaded metal annular body, and the proximal end of the tongue reinforcement member is attached to threaded metal annular body, and wherein the distal end of the tongue reinforcement member is located in the longitudinal lumen of the catheter shaft and is unattached to the catheter shaft. However, Ronnmark demonstrates that it was known to be desirable in the medical suctioning art before the effective filing date of the claimed invention to provide a suction tube/catheter (single tube suction device 5) (Fig. 1) with a reinforcement/positioning member (metal wire 19) (Fig. 3), the reinforcement member comprising a proximal end, a distal end and an elongate body therebetween (Figs. 1 and 3; col. 2, lines 64-68; wherein, per the definition of a wire and in order to perform the function of Ronnmark, wire 19 necessarily has a proximal end, distal end, and elongate body therebetween), and Broerman teaches that it was known to solve the problem of reinforcing/positioning flexible tubing before the effective filing date of the claimed invention to provide a flexible tube (flexible hose 20) (Figs. 1A-B) with a reinforcement member (stiffening wire 50), the reinforcement member comprising a proximal end (to the right in Fig. 1B), a distal end (to the left in Fig. 1B) and an elongate body therebetween (Fig. 1B), wherein the proximal end of the tubing shaft (to the right in Figs. 1A-B) comprises a threaded metal annular body (threaded hose connection 60) (since the metal wire is described as being soldered or brazed to connection 60 in para [0004], where soldering and brazing are, by definition, means for connecting two metal components, connection 60 is inferred to be metal), and the proximal end of the tongue reinforcement member is attached (e.g. via soldering or brazing per para [0004]) to the threaded metal annular body (Fig. 1B; para [0004]), and wherein the distal end of the tongue reinforcement member is located in the longitudinal lumen of the tubing shaft and is unattached to the  shaft (Figs. 1B-C, where the distal end is shown unfixed/suspended in the shaft; fix one end of the wire 50 [i.e. only one end is fixed]…at a threaded hose connection 60, para [0003]). Therefore, it would have would have been obvious to an artisan before the effective filing date of the claimed invention to modify the catheter of Schultz to include wherein the catheter shaft further comprises a tongue reinforcement member, the tongue reinforcement member comprising a proximal end, a distal end and an elongate body therebetween, wherein the proximal end of the catheter shaft comprises a threaded metal annular body, and the proximal end of the tongue reinforcement member is attached to threaded metal annular body, and wherein the distal end of the tongue reinforcement member is located in the longitudinal lumen of the catheter shaft and is unattached to the catheter shaft as taught by Ronnmark and Broerman, in order to utilize a flexible known tube reinforcing/positioning structure to provide the expected result of a catheter tube that is both able to be more securely connected at the proximal end thereof to the suction connector (i.e. via a threaded connection rather than a simple push-fit) and also able to be positioned as desired and to maintain that position during use (Ronnmark, col. 2, lines 64-68; Broerman para [0002]), thus predictably aiding in the one-handed suctioning disclosed by Schultz.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references that could be applied under 35 USC 102 to at least claim 1 (typically by virtue of the connector having two identical or similar diametered ends, such that the catheter is fully capable of being connected to either): et al. (US 5,611,336); Russo (US 2003/0153897 A1); Newman, Jr. (US 2009/0062751 A1); Felix et al. (US 7,175,612 B2); Jackson (US 4,356,823); Enstrom (US 4,205,677); Kohnen et al. (US 5,405,339); Kumasaki et al. (US 6,986,757 B1); Cover et al. (US 5,899,884); Decloux et al. (US 5,320,328). Additional references regarding connectors and/or tubes with connection means that read on or render obvious the means of instant Figs. 30A-31B or 35A-B: Williams (US 5,013,300); Tesluk et al. (US 2005/0184264 A1); Sutcu et al. (US 5,520,651); Vandenberg (US 5,921,970); Bagaoisan et al. (US 5,498,240); Sepetka et al. (US 5,882,334); Doherty et al. (US 2008/0264413 A1; Figs. 24-41); Ueda et al. (US 2018/0015276 A1); Nelson (US 2012/0065625 A1); Burns (US 2011/0139151 A1); Andersen (US 5,833,275); Baynes et al. (US 5,797,696); Tseng (US 5,626,270); Whitaker et al. (US 2011/0204621 A1). Additional reference teaching projections that read on instant claims 8-10: Byrnes et al. (US 5,263,945). Additional reference teaching metal tube stiffeners connected to metal tube end fittings: Haberl (US 6,105,620). Additional reference regarding suction guides: Totz (US 2007/0017527 A1). Additional references regarding suction connectors and methods of using in general: Nye (US 2017/0007792 A1); Juhn (US 2020/0306424 A1); Russo (US 4,534,542); Stupar (US 4,387,889); Eckels et al. (US 4,729,765). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRYN E DITMER/Primary Examiner, Art Unit 3785